DENY and Opinion Filed December 10, 2020




                                                S   In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                          No. 05-20-00856-CV

       IN RE BRG MANAGEMENT, INC. D/B/A ASPEN HEIGHTS, Relator

               Original Proceeding from the 193rd Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-16266

                               MEMORANDUM OPINION
                        Before Justices Osborne, Reichek, and Browning
                                 Opinion by Justice Browning
          Relator seeks a writ directing the trial court to withdraw its order compelling

production of three documents relator contends are privileged.1 Entitlement to

mandamus relief requires relator to show that the trial court has clearly abused its

discretion and that relator has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the

petition, the response, the reply, and the mandamus record, and conducting our own

in camera review of the documents in issue, we conclude relator has not shown it is

entitled to the relief requested.


1
    We stayed the trial court’s order while we considered relator’s petition.
       Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not

entitled to the relief sought).




                                               /John G. Browning/
                                               JOHN G. BROWNING
                                               JUSTICE


200856F.P05




                                           2